 Case: 2:19-cv-02297-EAS-KAJ Doc #: 11 Filed: 09/03/20 Page: 1 of 1 PAGEID #: 31




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PORTIA L. JOHNSON, SR.,

              Plaintiff,                         Case No. 2:19-cv-2297
       v.                                        JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Jolson

STATE OF OHIO, et al.,

              Defendants.


                                            ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on April 28, 2020. (ECF No. 8) The time for filing objections has passed,

and no objections have been filed to the Report and Recommendation. Therefore, the Court

ADOPTS the Report and Recommendation.            For the reasons set forth in the Report and

Recommendation, this action is DISMISSED without prejudice in its entirety.

       IT IS SO ORDERED.




9/3/2020                                     s/Edmund A. Sargus, Jr.
DATE                                         EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE
